UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1938


CARL E. MCADOO,

                      Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA, (Department of Veterans Affairs)
in Official and Personal Capacity, sued Jointly and
Severally; DR. ERNEST T. AHL, JR., in Official and Personal
Capacity, sued Jointly and Severally; DR. SONNY W. TUCKER,
JR., in Official and Personal Capacity, sued Jointly and
Severally;   SANDY  F.   PIERCE,  Physician  Assistant,  in
Official and Personal Capacity, sued Jointly and Severally;
RUTHERFORD   COUNTY  DEPARTMENT  OF   SOCIAL  SERVICES,  in
Official and Personal Capacity, sued Jointly and Severally;
JOHN CARROLL, in Official and Personal Capacity, sued
Jointly and Severally; VIC MARTIN, in Official and Personal
Capacity, sued Jointly and Severally; ANN PADGETT, in
Official and Personal Capacity, sued Jointly and Severally;
JOYCE ANN NASH, in Official and Personal Capacity, sued
Jointly and Severally,

                      Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Max O. Cogburn, Jr.,
District Judge. (1:14-cv-00239-MOC-DLH)


Submitted:   December 17, 2015            Decided:   December 21, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Carl E. McAdoo, Appellant Pro Se. Gill Paul Beck, Sr., Assistant
United States Attorney, Asheville, North Carolina; Sean Francis
Perrin, WOMBLE CARLYLE SANDRIDGE & RICE, PLLC, Charlotte, North
Carolina; John E. Rogers, II, WARD LAW FIRM, PA, Spartanburg,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Carl E. McAdoo seeks to appeal the district court’s order

accepting     the        recommendation    of     the    magistrate      judge       and

dismissing    all        defendants    except    Joyce   Ann    Nash    in    McAdoo’s

civil action.            This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory

and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P.

54(b); Cohen        v.    Beneficial    Indus.    Loan   Corp.,    337       U.S.    541,

545-46 (1949).           The order McAdoo seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we dismiss the appeal for lack of jurisdiction.                          We

dispense     with        oral   argument   because       the    facts    and        legal

contentions    are        adequately   presented    in    the   materials       before

this court and argument would not aid the decisional process.



                                                                             DISMISSED




                                           3